Appeal from an order, Supreme Court, New York County (Ann Elizabeth O’Shea, J.), entered on or about March 12, 2012, which, to the extent appealed from, granted plaintiff mother alternate weekend overnight visitation with the child Scarlet and discontinued defendant father’s Thursday overnight visits with the child Tallulah, unanimously dismissed, without costs.
The right to appeal from the instant intermediate order was extinguished with the entry of the final custody and visitation order during the pendency of this appeal (see Matter of Aho, 39 NY2d 241, 248 [1976]). Concur—Friedman, J.P., DeGrasse, Richter, Abdus-Salaam and Feinman, JJ.